Citation Nr: 1009429	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hypertension, to 
include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to hypertension.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to an herbicide 
agent.

8.  Entitlement to service connection for arthritis of the 
bilateral wrists, elbows, hands, knees, ankles, shoulders, 
feet, left hip, and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied the benefits 
sought on appeal.

The Veteran testified at an August 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board notes that the Veteran initially filed a claim for 
service connection for a left eye disability.  During the 
Veteran's hearing, he reported current complaints relating to 
his right eye.  The Board has accordingly recharacterized the 
issue on appeal as entitlement to service connection for a 
bilateral eye disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (finding that a claim for benefits for one 
psychiatric disability also encompassed benefits based on 
other psychiatric diagnoses and should be considered by the 
Board to be within the scope of the filed claim).

The issue of entitlement to service connection for a skin 
disorder, to include as due to exposure to an herbicide 
agent, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
issue.  The issue of entitlement to service connection for a 
skin disorder is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's Board hearing, he reported that he 
received treatment through his primary care physician, Dr. 
Lynch, from 1976 through the 1980s.  The Veteran's 
representative indicated that although Dr. Lynch had moved 
that they may be able to locate him.  The RO/AMC should 
attempt to obtain from the Veteran, the full name and address 
for Dr. Lynch so that they can obtain any outstanding medical 
records. 

The Veteran claims that he has type II diabetes mellitus and 
hypertension due to Agent Orange exposure in Thailand.  The 
Veteran's service personnel records indicate that he served 
in Thailand from November 1967 to November 1968.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange). In the case of such a 
veteran, service connection for the asserted disorder for 
which such a presumption has been established will be 
presumed if manifested within the applicable presumptive 
period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

However, regarding the Veteran's assertions of Agent Orange 
exposure in Thailand, VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  During the pendency of 
this claim, Veterans Benefits Administration (VBA) Fast 
Letter 09-20 (May 6, 2009) was issued addressing the 
appropriate procedure for RO development of herbicide-related 
disability claims from veterans with Thailand service during 
the Vietnam Era.  Specifically, a copy of an associated 
document, titled Memorandum for the Record: Herbicide use in 
Thailand during the Vietnam Era, is to be placed in a 
veteran's file.  That document contains input from the 
Department of Defense (DoD) intended to cover general claims 
of exposure and a number of specific exposure claims.  If the 
issue can be resolved based on that document, then no further 
development action is necessary.  Otherwise, and if 
sufficient information has been obtained from the Veteran, 
the RO is to send an inquiry directly to the U.S. Army and 
Joint Services Records Research Center (JSRRC) following the 
document's guidelines.  If sufficient information cannot be 
obtained from the Veteran to meet JSRRC guidelines, then the 
RO is to produce a formal memorandum for the file documenting 
efforts to obtain information, and then forward the claim for 
rating activity  

It does not appear that the required evidentiary development 
procedures have been followed.  The U.S. Court of Appeals for 
Veterans Claims (Court) has consistently held that 
evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty-to-assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by M21-1).  The Board concludes that 
this matter must be remanded, including for compliance with 
the procedures set forth above.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006)

The Veteran has not been afforded VA examinations to address 
his claimed hearing loss, tinnitus, GERD, hypertension, 
depression, or type II diabetes mellitus.  

During the Veteran's Board hearing he reported daily exposure 
to construction noise in service.  He reported having 
problems with heartburn and depression since service.  In 
light of the low threshold as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to address the etiology of any currently 
diagnosed hearing loss, tinnitus, GERD, and depression.  

The Veteran was afforded VA examinations to address his 
claimed eye disability and arthritis; however, the claims 
file was not available for review at that time of the 
December 2007 VA examinations.  During the Veteran's Board 
hearing, he reported sustaining injuries to the knees in 
service and service treatment records reflect some complaints 
relating to the knees in service.  The Veteran contends that 
he has a current eye disability secondary to service and/or 
to his claimed hypertension.  The Veteran reported that his 
eyes would hurt in service after sustained periods of 
welding.  The Veteran's DD 214 and personnel records show 
that he was a welder in service.  The Veteran's private 
medical records indicate his claimed left eye disability may 
be related to hypertension.  The Board finds, therefore, that 
supplemental VA examinations are necessary to address 
pertinent findings in the claims file as to these 
disabilities.   

The RO/AMC should take any additional development as deemed 
necessary.  If the evidence shows that type II diabetes 
mellitus or hypertension may be related to service, and the 
RO/AMC finds that a VA examination is necessary for 
disposition of the claim, the Veteran should be afforded 
such.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claims. The RO should 
take any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the full 
name and address of all medical care 
providers who treated the Veteran for his 
claimed disabilities, to include private 
treatment records from Dr. Lynch since 
1976.   After securing the necessary 
release, the RO/AMC should obtain these 
records.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

2.  The RO/AMC should request that the 
Veteran provide specific details 
regarding the approximate dates, 
location, and nature of any potential 
exposure to an herbicide agent in 
Thailand.

The RO/AMC should then comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(n).  If confirmation of 
exposure is not obtained, inquiry should 
be made to the JSRRC, pursuant to the VBA 
Fast Letter 09-20, dated May 6, 2009.  If 
sufficient information cannot be obtained 
from the Veteran to meet JSRRC 
guidelines, produce a formal memorandum 
for the file documenting efforts to 
obtain information.

3.  The Veteran should be afforded a VA 
audiological examination to address the 
etiology of any currently diagnosed 
hearing loss and/or tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must review 
the entire claims file to include 
available service treatment records.  The 
audiologist should identify any in-
service and post-service noise exposure.  

a.) The audiologist should state whether 
the Veteran has current bilateral hearing 
loss, and if so, should state whether it 
is at least as likely as not that 
bilateral hearing loss was incurred in 
service.

b.) The audiologist should state whether 
the Veteran has current tinnitus, and if 
so, should state whether it is at least 
as likely as not that tinnitus was 
incurred in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file. 

4.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to address the etiology of his 
diagnosed gastroesophageal reflux disease 
(GERD).  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must review the entire claims file and 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran's GERD was incurred in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  

5.  The Veteran should be afforded a VA 
psychiatric examination to address the 
etiology of the Veteran's currently 
diagnosed depression.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must review the entire claims 
file and should render an opinion as to 
whether it is at least as likely as not 
that the Veteran's diagnosed depression 
was incurred in service.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  

6.  The Veteran should be afforded a 
supplemental VA eye examination to 
address findings in the claims file 
pertaining to the Veteran's claimed eye 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must review the entire claims file, to 
include post-service private treatment 
records.  

a).  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed eye disability is etiologically 
related to the Veteran's occupation as a 
welder in service.  

b).  the examiner should render an 
opinion as to whether any currently 
diagnosed eye disability is caused by, or 
aggravated by to the Veteran's claimed 
hypertension.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  

7.  The Veteran should be afforded a 
supplemental VA orthopedic examination to 
address the etiology of the Veteran's 
claimed arthritis of multiple joints.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must review the entire claims file, to 
include service treatment records.  

a.)  The examiner should identify any 
current disability of the bilateral 
wrists, elbows, hands, knees, ankles, 
shoulders, feet, left hip, and neck; and 
should note if there is x-ray evidence of 
osteoarthritis in each of the claimed 
joints.  

b.)  The examiner should render an 
opinion as to whether any such disability 
was at least as likely as not incurred in 
service or is otherwise related to the 
Veteran's military service. 

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
address complaints relating to the knees 
shown in service treatment records.  

8.  After all available evidence has been 
associated with the claims file; the 
RO/AMC should review the evidence and 
determine if further development is 
warranted.  The RO/AMC should take any 
additional development as deemed 
necessary.  If the RO/AMC finds that a VA 
examination is necessary to address the 
Veteran's claimed type II diabetes 
mellitus and/or hypertension, the Veteran 
should be afforded such.  

9.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
